Case 2:19-cv-13429-PDB-DRG ECF No. 85 filed 08/03/20                      PageID.3206    Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 General Motors LLC, et al.,

                                    Plaintiff(s),
 v.                                                     Case No. 2:19−cv−13429−PDB−DRG
                                                        Hon. Paul D. Borman
 FCA US LLC, et al.,

                                    Defendant(s),



                                ORDER REQUIRING RESPONSE

      The following document has been filed:

                Motion to Amend/Correct − #84
    IT IS HEREBY ORDERED that Defendants shall file a response to the above document on
 or before August 10, 2020. The response shall be filed in accordance with E.D. Mich. L.R. 7.1.




                                                    s/Paul D. Borman
                                                    Paul D. Borman
                                                    U.S. District Judge



                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                By: s/D Tofil
                                                    Case Manager

 Dated: August 3, 2020
